Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 1 of 13   PageID #: 270



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


  QUINTINA MARIE THOMAS,                  CIV. NO. 20-00282 LEK-RT

                    Petitioner,

        vs.

  IMPERIAL INDUSTRIAL SUPPLY
  COMPANY, ETC, ET AL.,

                    Respondents.


          ORDER GRANTING RESPONDENTS’ MOTION TO DISMISS, OR
            ALTERNATIVELY TO STAY, THE PETITION TO CONFIRM
    ARBITRATION AWARD AND TO ENTER JUDGMENT, FILED JUNE 12, 2020;
             REQUEST FOR JUDICIAL NOTICE OF CERTAIN ORDERS

              On June 12, 2020, pro se Petitioner Quintina Marie

  Thomas (“Thomas”) filed a Petition to Confirm Arbitration Award

  and to Enter Judgment (“Petition”).        [Dkt. no. 1.]    On July 2,

  2020, Specially Appearing Respondents Imperial Industrial Supply

  Company, doing business as Duramax Power Equipment and/or

  Maxtool and/or Factory Authorized Outlets; Steven L. Feldman;

  Robert Raskin; and Anthony Bustos (collectively “Respondents”)

  filed a motion to dismiss the Petition or, in the alternative to

  stay the case (“Motion”).       [Dkt. no. 6.]    Thomas has not filed a

  response to the Motion.      The Court finds this matter suitable

  for disposition without a hearing pursuant to Rule LR7.1(c) of

  the Local Rules of Practice for the United States District Court

  for the District of Hawaii (“Local Rules”).         On September 11,
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 2 of 13   PageID #: 271



  2020, an entering order was issued informing the parties of the

  Court’s ruling on the Motion.       [Dkt. no. 11.]     This Order

  supersedes that entering order.       Respondents’ Motion is hereby

  granted for the reasons set forth below.

                                  BACKGROUND

             The Petition seeks confirmation of a Final Arbitration

  Award (“Award”) issued in in Laurel Mississippi by Sitcomm

  Arbitration Association (“Sitcomm”) on June 15, 2019.

  [Petition, Exh. 1 (Award).]      The arbitration proceedings between

  Thomas and Respondents was purportedly presided over by

  Mark Moffett (“Moffett”) as “Arbitrator” and Sandra Goulette

  (“Goulette”) as “Committee Member.”        [Id. at 1.]    The

  arbitration proceedings were initiated with a dispute resolution

  complaint submitted on January 8, 2019.         [Id. at 3, ¶ 3.]

  According to the Award, an arbitration hearing was held on

  June 16, 2019.    [Id. at 15, ¶ 48.c.]       The Arbitrator awarded

  $1,500,000.00 to Thomas, including treble damages and punitive

  damages.   [Id. at 16, ¶ 48.m.]

             Prior to the submission of the dispute resolution

  complaint, Thomas sent Respondents a document, dated

  December 16, 2018, and titled “Conditional Acceptance for the

  Value/For Proof of Claim Agreement” (“Conditional Acceptance”).

  [Petition, Exh. A (Conditional Acceptance).]         Thomas stated she

  accepted an unspecified offer by Respondents, and she demanded

                                       2
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 3 of 13    PageID #: 272



  that Respondents provide a proof of claim.         She asserted the

  “failure to provide proof of claim or to deny refund payment

  shall constitute a breach of this binding self-executing

  irrevocable contractual agreement coupled with interest and

  subject the breaching party to fines, penalties, fees and other

  assessments.”    [Id. at 1.]    Thomas’s claims in the arbitration

  arose from a portable gas generator that she purchased.             She

  alleged it was defective and caused fire damage, resulting in

  substantial losses.     [Id. at 2, ¶ 1.1.]      The Arbitrator referred

  to the Conditional Acceptance as “a written, Self-executing

  [sic], binding, irrevocable, contractual agreement coupled with

  interests, for the complete resolution of their misconvictions

  and other conflicts respecting their previous relationship.”

  [Petition, Exh. 1 (Award) at 5, ¶ 18.]

             In the instant Motion, Respondents state Thomas also

  sent them a “Notice of Fault and Opportunity to Cure and Contest

  Acceptance” (“Notice of Fault”).         [Mem. in Supp. of Motion at 2;

  Motion, Decl. of Sarah K.Z. Campbell (“Campbell Decl.”), Exh. 2

  (Notice of Fault).]     Respondents argue the Notice of Fault and

  the Conditional Acceptance were “nonsensically worded” documents

  that were part of a sham arbitration agreement, which was never

  signed by the parties but was “concocted by Sitcomm.”             [Mem. in

  Supp. of Motion at 2.]      Respondents state their counsel objected

  to the arbitration in writing, but their objections were

                                       3
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 4 of 13   PageID #: 273



  ignored, and the Award was issued without a noticed arbitration

  hearing.   [Id.]

  I.   Mississippi Action

             On September 6, 2019, Respondents filed a Complaint

  for Declaratory Judgment, to Vacate Arbitration Award, and for

  Injunctive Relief (“Mississippi Complaint”) in the United States

  District Court for the Southern District of Mississippi, Eastern

  Division (“Mississippi District Court”).         [Motion, Decl. of

  Steven L. Feldman (“Feldman Decl.”), Exh. 3 (Mississippi

  Complaint);1 see also Petition, Exh. A (Conditional Acceptance),

  Exh. F (Award).]     On January 8, 2020, the district court issued

  an order granting the motion to vacate the Award (“Mississippi

  Order”), finding that there was no valid arbitration agreement

  between the parties and concluding that Sitcomm did not have any

  authority to issue the Award.       [Campbell Decl., Exh. 5 (motion

  to vacate), Exh. 17 (Mississippi Order).]         Thomas appealed the

  Mississippi Action to the Fifth Circuit, and the appeal was

  pending at the time the Motion was filed.         [Mem. in Supp. of

  Motion at 3.]    The Fifth Circuit subsequently issued an opinion

  affirming the judgment in the Mississippi Action.          Imperial

  Indus. Supply Co. v. Thomas, No. 20-60121, 2020 WL 5249574 (5th




       1 The case arising from the Mississippi Complaint is
  Imperial Industry Supply Co., et al. v. Thomas, et al., Cause
  No. 2:19-cv-129-KS-MTP (“Mississippi Action”).
                                       4
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 5 of 13   PageID #: 274



  Cir. Sept. 2, 2020) (per curiam).        According to the Fifth

  Circuit’s docket, the mandate was issued on September 24, 2020.

  The time for Thomas to seek a writ of certiorari from the United

  States Supreme Court has not yet passed.         See 28 U.S.C. § 2101.

  II.   Thomas’s First Hawai`i Action

               While the Mississippi Action was pending, Thomas

  initiated an action against Respondents in this district court

  in which she also sought confirmation of the Award.           [Thomas v.

  Imperial Indus. Supply Co., et al., CV 19-00540 JMS-WRP (“CV 19-

  540”), Aff. of Truth Petition to Confirm Arbitration Award and

  to Enter Judgment, filed 10/4/19 (dkt. no. 1).]          The magistrate

  judge issued deficiency notices on December 30, 2019 and

  January 10, 2020 because of Thomas’s failure to serve the

  Petition on Respondents.      [CV 19-540, dkt. nos. 7, 9.]        On

  March 3, 2020, the magistrate judge issued his Findings and

  Recommendation to Dismiss this Action Without Prejudice, based

  on the failure to complete service, and the district court

  adopted the findings and recommendation in an April 10, 2020

  order (“CV 19-540 Order”).      [CV 19-540, dkt. nos. 11, 12.]         The

  final judgment was issued on the same day as the order.            [CV 19-

  540, dkt. no. 13.]     Thomas did not appeal from the judgment in

  CV 19-540.




                                       5
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 6 of 13   PageID #: 275



  III. Arguments in the Motion

                 Respondents argue the Petition in the instant case

  must be dismissed because: 1) Thomas did not complete proper

  service of the Petition on Respondents; and 2) this Court lacks

  subject matter jurisdiction over this action, or should decline

  to exercise jurisdiction, because the Award was vacated in the

  Mississippi Action.2      In the alternative, Respondents argue this

  case should be stayed, pending the resolution of the appeal from

  the Mississippi Action.

                                  DISCUSSION

  I.      Judicial Notice

                 Respondents ask this Court to take judicial notice of

  the Mississippi Order and the CV 19-540 Order.          [Motion at 3

  n.2.]       A court may take judicial notice of “a fact that is not

  subject to reasonable dispute because it” is “generally known”

  or it “can be accurately and readily determined from sources

  whose accuracy cannot reasonably be questioned.”          Fed. R.

  Evid. 201(b)(1)-(2).      “Accordingly, a court may take judicial

  notice of matters of public record without converting a motion

  to dismiss into a motion for summary judgment.          But a court


          2
         Respondents also argue the Fifth Circuit is currently
  exercising jurisdiction over the appeal in the Mississippi
  Action, which addresses the same claims and issues as the
  instant case. However, that is no longer the case because the
  Fifth Circuit issued its opinion and mandate since the filing of
  the Motion.
                                       6
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 7 of 13   PageID #: 276



  cannot take judicial notice of disputed facts contained in such

  public records.”     Khoja v. Orexigen Therapeutics, Inc., 899 F.3d

  988, 999 (9th Cir. 2018) (brackets, internal quotation marks,

  and citations omitted).

             Respondents submitted copies of the Mississippi Order

  and the CV 19-540 Order with the Motion.         [Campbell Decl.,

  Exh. 4 (CV 19-540 Order), Exh. 17 (Mississippi Order).]            Thomas

  has not disputed the authenticity of these exhibits, and this

  Court has also confirmed their authenticity through this

  district court’s and the Mississippi District Court’s respective

  electronic case filing systems.       Respondents’ request for

  judicial notice of the Mississippi Order and the CV 19-540 Order

  is therefore granted.     Accord Strojnik v. Host Hotels & Resorts,

  Inc., CIV. NO. 19-00136 JMS-RT, 2020 WL 2736975, at *2 & n.3 (D.

  Hawai`i May 26, 2020) (granting request for judicial notice of

  district court dismissal orders where there was no reasonable

  dispute as to the authenticity of orders).         This Court also

  takes judicial notice of the appellate proceedings following the

  Mississippi Action because there is no reasonable dispute as to

  the records of the Fifth Circuit.        See Fed. R. Evid. 201(c)(1)

  (stating a court “may take judicial notice on its own”).




                                       7
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 8 of 13     PageID #: 277



  II.   First-to-File Rule

             As to the merits of the Motion, the Court turns first

  to Respondents’ argument that it should decline to exercise

  jurisdiction over this case under the first-to-file rule.

             [T]he first-to-file rule[ is] a judicially
             created “doctrine of federal comity,” Pacesetter
             Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94–95
             (9th Cir. 1982), which applies when two cases
             involving “substantially similar issues and
             parties” have been filed in different districts,
             Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss.,
             Inc., 787 F.3d 1237, 1239 (9th Cir. 2015). Under
             that rule, “the second district court has
             discretion to transfer, stay, or dismiss the
             second case in the interest of efficiency and
             judicial economy.” Cedars–Sinai Med. Ctr. v.
             Shalala, 125 F.3d 765, 769 (9th Cir. 1997).

  In re Bozic, 888 F.3d 1048, 1051–52 (9th Cir. 2018).              When

  determining whether the first-to-file rule applies, “a court

  analyzes three factors: chronology of the lawsuits, similarity

  of the parties, and similarity of the issues.”          Kohn Law Grp.,

  Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1240 (9th

  Cir. 2015).

             The first factor supports the application of the

  first-to-file rule because Respondents filed the Mississippi

  Action before Thomas filed either CV 19-540 or the instant case.

  As to the second factor, Thomas and Respondents were all parties

  to the Mississippi Action, although Sitcomm, Moffett, and

  Goulette - who are not parties to the instant case - were

  Thomas’s co-defendants in the Mississippi Action.          See generally

                                       8
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 9 of 13   PageID #: 278



  Feldman Decl., Exh. 3 (Mississippi Complaint).          The fact that

  the two actions do not involve identical parties does not

  preclude application of the first-to-file rule because “only

  substantial similarity of parties” is required.          See Kohn Law

  Grp., 787 F.3d at 1240.      This Court concludes that the parties

  in the instant case are sufficiently similar to the parties in

  the Mississippi Action for the first-to-file rule to apply.

             Finally, the Mississippi Action addressed similar

  issues to those presented in the instant case.          Although, in the

  instant case, Thomas seeks confirmation of the Award pursuant to

  9 U.S.C. § 9, and the Mississippi Action sought to have the

  Award vacated pursuant to 9 U.S.C. § 10(a), both cases involve

  the same threshold issue - whether there was a binding

  arbitration agreement between the parties.         See 9 U.S.C. § 9

  (“If the parties in their agreement have agreed that a judgment

  of the court shall be entered upon the award made pursuant to

  the arbitration . . . .”), § 10(a) (“In any of the following

  cases the United States court in and for the district wherein

  the award was made may make an order vacating the award upon the

  application of any party to the arbitration . . . (4) where the

  arbitrators exceeded their powers . . . .”).         Thus, all of the

  factors in the first-to-file analysis support the application of

  the rule in the instant case.



                                       9
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 10 of 13   PageID #: 279



              The satisfaction of the three factors does not end the

  inquiry.    The first-to-file rule is not to be applied in a

  rigid, mechanical manner; “‘[w]ise judicial

  administration, . . . conservation of judicial resources and

  comprehensive disposition of litigation’” must be considered.

  Alltrade, Inc. v. Uniweld Prod., Inc., 946 F.2d 622, 627–28 (9th

  Cir. 1991) (some alterations in Alltrade) (quoting Kerotest Mfg.

  Co. v. C–O–Two Fire Equipment Co., 342 U.S. 180, 183, 72 S. Ct.

  219, 221, 96 L. Ed. 200 (1952)).          Thus, exceptions to the first-

  to-file rule have been applied in cases involving circumstances

  such as:

              bad faith, see Crosley Corp. v. Westinghouse
              Elec. & Mfg. Co., 130 F.2d 474, 476 (3d Cir.),
              cert. denied, 317 U.S. 681, 63 S. Ct. 202, 87 L.
              Ed. 546 (1942); anticipatory suit, and forum
              shopping, see Mission Ins. Co. v. Puritan
              Fashions Corp., 706 F.2d 599, 602 n.3 (5th Cir.
              1983) (“Anticipatory suits are disfavored because
              they are aspects of forum-shopping”); Factors,
              Etc., Inc. v. Pro Arts, Inc., 579 F.2d 215, 217,
              219 (2d Cir. 1978), cert. denied, 440 U.S. 908,
              99 S. Ct. 1215, 59 L. Ed. 2d 455 (1979);[3]
              Mattel, Inc. v. Louis Marx & Co., 353 F.2d 421,
              424 n.4 (2d Cir.), cert. dismissed, 384 U.S. 948,
              86 S. Ct. 1475, 16 L. Ed. 2d 546 (1965).

  Id. at 628.    Because there are no circumstances such as these

  present in this case, there are no “fairness considerations nor

  equitable concerns [that] bar the application of the [first-to-




        3Factors Etc. was abrogated on other grounds by Pirone v.
  MacMillan, Inc., 894 F.2d 579, 585-86 (2d Cir. 1990).
                                       10
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 11 of 13   PageID #: 280



  file] rule to the instant case.”          See id.   This Court therefore

  declines to exercise jurisdiction over the instant case, based

  on the first-to-file rule.

              The only remaining question is whether the instant

  case should be transferred, stayed, or dismissed.           See Bozic,

  888 F.3d at 1052.     In Alltrade, the Ninth Circuit held that,

  although the district court did not abuse its discretion in

  applying the first-to-file rule, the decision to dismiss the

  case outright was an abuse of discretion because there were

  doubts regarding merits of the first-filed case.           946 F.2d at

  628-29; see also id. at 629 (“where the first-filed action

  presents a likelihood of dismissal, the second-filed suit should

  be stayed, rather than dismissed” (citations omitted)).            No

  similar concerns are present in the instant case.           The

  Mississippi Action has proceeded to judgment, and the judgment

  has been affirmed on appeal.       In light of the advanced stage of

  the proceedings in the Mississippi Action, this Court concludes

  that dismissal of the instant case is warranted.

              Respondents’ Motion is therefore granted because this

  Court declines to exercise jurisdiction over the case, based on

  the first-to-file rule.      In light of this Court’s ruling, it is

  not necessary to address Respondents’ remaining arguments.

  Thomas’s Petition is dismissed, and the dismissal must be with

  prejudice because it is absolutely clear that Thomas cannot

                                       11
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 12 of 13   PageID #: 281



  amend the Petition to cure the defects.         See Lucas v. Dep’t of

  Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam) (“Unless it

  is absolutely clear that no amendment can cure the defect,

  however, a pro se litigant is entitled to notice of the

  complaint’s deficiencies and an opportunity to amend prior to

  dismissal of the action.” (citations omitted)).

                                  CONCLUSION

              For the foregoing reasons, Respondents’ “Motion to

  Dismiss, or Alternatively to Stay, the Petition to Confirm

  Arbitration Award and to Enter Judgment, Filed June 12, 2020;

  Request for Judicial Notice of Certain Order,” filed July 2,

  2020, is HEREBY GRANTED, and Thomas’s June 12, 2020 Petition to

  Confirm Arbitration Award and to Enter Judgment is DISMISSED

  WITH PREJUDICE.

              The Clerk’s Office is DIRECTED to enter judgment and

  close this case on November 12, 2020, unless a timely motion for

  reconsideration of the instant Order is filed.

              IT IS SO ORDERED.




                                       12
Case 1:20-cv-00282-LEK-RT Document 12 Filed 10/27/20 Page 13 of 13   PageID #: 282



              DATED AT HONOLULU, HAWAII, October 27, 2020.




  QUINTINA MARIE THOMAS VS. IMPERIAL INDUSTRIAL SUPPLY COMPANY,
  ETC., ET AL; CV 20-00282 LEK-RT; ORDER GRANTING RESPONDENTS’
  MOTION TO DISMISS, OR ALTERNATIVELY TO STAY, THE PETITION TO
  CONFIRM ARBITRATION AWARD AND TO ENTER JUDGMENT, FILED JUNE 12,
  2020; REQUEST FOR JUDICIAL NOTICE OF CERTAIN ORDERS




                                       13
